Case 2:21-cv-03763-GRB-AKT Document 1 Filed 07/05/21 Page 1 of 6 PageID #: 1




  RAYMOND NARDO, P.C.
  Counsel for Plaintiff
  129 Third Street
  Mineola, NY 11501
  (516) 248-2121

  UNITED STATES DISTRICT COURT
  Eastern DISTRICT OF NEW YORK
  Anthony D. Randazzo a/k/a Tony D. Randazzo,

                                          Plaintiff,                 COMPLAINT
                   --against                                         21-CV-3763
  Midland Credit Management Inc.,

                                          Defendants.


          Plaintiff, Anthony D. Randazzo                                               , by counsel,

  RAYMOND NARDO, P.C., brings this action against Defendant Midland Credit Management

  Inc., and alleges, as follows:

                                         PRELIMINARY STATEMENT

  1. Plaintiff Randazzo brings this action to secure redress regarding unlawful collection practices

       engaged in by Defendant Midland Credit Management Inc., in violation of the Fair Debt



  2.             legally protected and private information was wrongfully disclosed by Defendant to an

       unauthorized third-party, or third parties, causing injury to Plaintiff which can be redressed by an

       award of damages.

                                        JURISDICTION AND VENUE

  3. This Court has jurisdiction under 15 U.S.C. §1692k(d) and 28 U.S.C. §1331.
Case 2:21-cv-03763-GRB-AKT Document 1 Filed 07/05/21 Page 2 of 6 PageID #: 2




  4. Venue is proper in the Eastern District of New York

        received by Plaintiff in the Eastern District of New York, and Plaintiff resides there.

                                                     PARTIES

  Plaintiff

  5.     Plaintiff Randazzo is a natural person residing in Nassau County, NY.

  Defendant

  6. Defendant Midland Credit Management Inc. is a company organized under California law

        with its principal office at 350 Camino De La Reina, Suite 100, San Diego, CA 92108.

  7. Defendant does business in New York.

  8. Defendant Midland Credit Management Inc. is a collection agency, collecting consumer debts

        for others and using the mails and telephone system for that purpose.

  9. Midland Credit Management Inc. regularly collects or attempts to collect debts asserted to be

        owed to others.

  10. Defendant Midland Credit Management Inc. is a debt collector as defined by the FDCPA, 15

        U.S.C. §1692a(6), because Defendant uses one or more instrumentalities of interstate commerce,

        or the mail, in a business whose principal purpose is the collection of any debts.

                                           FACTUAL ALLEGATIONS

  11.                                                               consumer debt incurred by Plaintiff for

        personal, family or household purposes.

  12. On or about September 9, 2020, Defendant Midland Credit Management Inc. caused a letter

        vendor to send Plaintiff the letter attached as Exhibit 1 for an account number ending with 9150.
Case 2:21-cv-03763-GRB-AKT Document 1 Filed 07/05/21 Page 3 of 6 PageID #: 3




  13. On or about April 2, 2021, Defendant Midland Credit Management Inc. caused a letter vendor

        to send Plaintiff the letter attached as Exhibit 3 for an account number ending with 8844.

  14. On or about April 10, 2021, Defendant Midland Credit Management Inc. caused a letter

        vendor to send Plaintiff the letter attached as Exhibit 3 for an account number ending with 2282.

  15. The letters contain a bar code and/or QR codes, which indicate that Defendant used a third-party

        to prepare, print, package, compile, and send the collection letter.

  16. In order to have the letter vendor send Plaintiff the letters attached as Exhibits, Defendant had to

        furnish the letter vendor with (1)                                  address, (3) the existence of

                                                                                                   holding the

        consumer debt, and (6) information that Plaintiff did not pay, and/or defaulted, on this consumer

        debt.

  17. The letter vendor then populated some, or all, of this information into a prewritten template,

        which was printed, and mailed, to Plaintiff.

  18.

        regarding a debt directly or indirectly to any person

  19.

        a communication under the FDCPA.

  20.

        since it involved disclosure of the debt to a third-party for the purpose of motivating Plaintiff, as a

        consumer, to pay the consumer debt.

  21. Some of the information Defendant furnished to the letter vendor is legally protected from

        disclosure under the FDCPA.
Case 2:21-cv-03763-GRB-AKT Document 1 Filed 07/05/21 Page 4 of 6 PageID #: 4




  22. Plaintiff never consented to disclose legally protected information                    consumer debt

        to any third parties.

  23.

        provided in §1692b of this title, without the prior consent of the consumer given directly to the

        debt collector, or the express permission of a court of competent jurisdiction, or as reasonably

        necessary to effectuate a post judgment judicial remedy, a debt collector may not communicate,

        in connection with the collection of any debt, with any person other than the consumer, his

        attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of



  24. The letter vendor used by Defendant as part of its debt collection effort against Plaintiff does not

        fall within any exception permitted in 15 U.S.C. §1692c(b).

  25. Defendant communicated legally protected information about Plaintiff                        to its

        third party letter vendor, which was not authorized by Plaintiff.

  26. Upon information and belief, Defendant transmitted the same information to other third-party

        entities by using skip trace services, bankruptcy, probate,

  27. The communication of this legally protected information                                      to a

        third party harmed Plaintiff                            by disclosing

        repayment of debts, truthfulness, solvency, and trustworthiness.

  28. Defendant unlawfully communicated with the unauthorized third-party letter vendor solely for

        the purpose of generating profits, without regard to the propriety and privacy of legally protected

        information                                  .
Case 2:21-cv-03763-GRB-AKT Document 1 Filed 07/05/21 Page 5 of 6 PageID #: 5




  29. In its pursuit of profit, Defendant disregarded the known, negative effect of disclosing legally

     protected information                                   to an unauthorized third-party.

                                                   COUNT I
                                                   (FDCPA)

  30. Plaintiff repeats each and every paragraph as though fully set forth herein.

  31. Defendant violated 15 U.S.C. §1692c(b) when it disclosed legally protected information about

                                                                -party letter vendor, and/or other third

     parties, in connection with the collection of a consumer debt as set forth in Exhibit 1.

  32. Defendant violated 15 U.S.C. §1692f by using unfair means in connection with the collection of a

     debt: to wit, disclosing personal and legally protected information about Plaintiff

     to unauthorized third parties under the FDCPA.

                                                COUNT II
                                                (FDCPA)

  33. Plaintiff repeats each and every paragraph as though fully set forth herein.

  34. Defendant violated 15 U.S.C. §1692c(b) when it disclosed legally protected information about

                                                                -party letter vendor, and/or other third

     parties, in connection with the collection of a consumer debt as set forth in Exhibit 2.

  35. Defendant violated 15 U.S.C. §1692f by using unfair means in connection with the collection of a

     debt: to wit, disclosing personal and legally protected information about Plaintiff consumer debt

     to unauthorized third parties under the FDCPA

                                               COUNT III
                                                (FDCPA)

  36. Plaintiff repeats each and every paragraph as though fully set forth herein.
Case 2:21-cv-03763-GRB-AKT Document 1 Filed 07/05/21 Page 6 of 6 PageID #: 6




  37. Defendant violated 15 U.S.C. §1692c(b) when it disclosed legally protected information about

                                                                    -party letter vendor, and/or other third

         parties, in connection with the collection of a consumer debt as set forth in Exhibit 3.

  38. Defendant violated 15 U.S.C. §1692f by using unfair means in connection with the collection of a

         debt: to wit, disclosing personal and legally protected information about Plaintiff

         to unauthorized third parties under the FDCPA.



  WHEREFORE, the Court should enter judgment in favor of Plaintiff and against Defendant for:

  i.         Statutory and actual damages, pursuant to 15 U.S.C. §1692k;
  ii.        Costs and reasonable counsel fees, pursuant to 15 U.S.C. §1692k;
  iii.       Such other and further relief as the Court deems proper.


  Dated: Mineola, NY
         July 5, 2021


                                                129 Third Street
                                                Mineola, NY 11501
                                                (516)248-2121
